Commercial National Financial Corporation FINANCIAL INFORMATION 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this Annual Report on Form 10-K are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to Commercial National Financial Corporation (the Corporation), and the Corporation assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Corporation’s ability to execute its business plans. The actual results of future events could differ materially from those stated in any forward-looking statements herein. Critical Accounting Policies Disclosure of the Corporation's significant accounting policies is included in Note1 to the consolidated financial statements. Certain of these policies are particularly sensitive requiring significant judgments, estimates and assumptions to be made by management. Additional information is contained in this management's discussion and analysis and in the Corporation’s notes to financial statements for the most sensitive of these issues, including the provision and allowance for loan losses. In determining the allowance for loan losses, management makes significant estimates. Consideration is given to a variety of factors in establishing these estimates. In estimating the allowance for loan losses, management considers current economic conditions, diversification of the loan portfolio, delinquency statistics, results of internal loan reviews, its borrowers' perceived financial and managerial strengths, the adequacy of the underlying collateral, if collateral dependent, or present value of future cash flows and other relevant factors. Overview The purpose of this discussion and the accompanying financial data is to provide aid in understanding and evaluating the financial condition and results of operations of the Corporation for the years ended December 31, 2010 and 2009. This information should be read in conjunction with the consolidated financial statements and related footnotes for the years under review. The Corporation is a one-bank holding company, with wholly-owned subsidiaries Commercial Bank & Trust of PA (the Bank), and Ridge Properties, Inc. The Corporation reported net income of $5.5 million or $1.92 per share for the year ended 2010 compared to $5.1 million or $1.79 per share for the year ended 2009. The Corporation’s return on average assets ratios for 2010 and 2009 were 1.50% and 1.39%, respectively. Return on average equity for the two periods were 12.08% and 12.39%, respectively.The corporations’ dividend payout ratios for 2010 and 2009 were 45.77% and 49.16%, respectively. The average equity to average asset ratios were 12.38% for 2010 and 11.18% for 2009. The Corporation’s largest segment of operating results is dependent upon net interest income. Net interest income is calculated as earnings on interest-earning assets less interest paid on interest-bearing liabilities. For the years ended 2010 and 2009, net interest income was $15.5 million and $15.3 million.The related tax-equivalent net interest margin for these two years was 5.14% and 4.68%, respectively. The 2010 increase in the margin is mostly due to the decrease in the cost of interest-bearing liabilities, which decreased significantly more than the decrease in yields on earning assets. The Corporation anticipates margins in 2011 will be approximately the same as 2010.In addition the Corporation anticipates it will be difficult to increase volume of outstanding loans in 2011 due to the slow economic recovery within Westmoreland County.Other factors that can affect the Corporation’s operating results are activity in the loan loss provision and components of non-interest income and non-interest expense. 2 Overview (Continued) The business strategy for 2011 is to continue to pursue loan and deposit growth, acknowledging the difficult economic environment.Management anticipates net interest income in 2011 will be similar to 2010 with potentially lower earning assets outstanding with similar margins.Loans and deposits will continue to be competitively priced by the Corporation with the intention of acquiring profitable market share. The Board of Directors of the Federal Deposit Insurance Corporation (FDIC) voted to amend the restoration plan for the Deposit Insurance Fund (DIF). The Board also took action to ensure the continued strength of the insurance fund by imposing a special assessment in 2009.The Corporation paid a FDIC special assessment of $166,000 in 2009 along with the regular quarterly assessments. The Corporation paid a prepaid assessment of $1.2 million on December 30, 2009. The prepaid assessment is recorded in other assets and represents an estimate of quarterly FDIC assessments through December 31, 2012. Financial Condition Total assets of the Corporation were $355.0 million on December 31, 2010 compared to $376.0 million on December 31, 2009. This decrease in assets is mainly due to a decrease in investments and a decrease in loans receivable. The decrease in total liabilities is due to the decrease in FHLB borrowings offset by an increase in customer deposits. The loan portfolio is comprised mostly of residential and commercial real estate secured loans. These loans consist of residential mortgages, commercial mortgages and home equity term loans and lines of credit. Additionally, the loan portfolio includes commercial, tax-free and other consumer loans. The total loan portfolio decreased $13.1 million in 2010, with an end of year balance of $190.2 million compared with the 2009 end of year balance of $203.3 million. The majority of the year-to-year change is due to decreases in residential mortgage loans of $8.4 million, a decrease in home equity installment loans of $2.8 million and a decrease of $985,000 in commercial loans. Total investment securities decreased $7.8 million during 2010. The Corporation purchased $25.2 million of municipal bonds in 2010. These purchases were off set by the following; $30.2 million in principal pay-downs of mortgage-backed securities and a $2.2 million in calls of municipal bonds.The Corporation’s investments decreased in fair value by $725,000.All of the Corporation’s investment securities are held as available for sale. These securities consist of mortgage-backed securities and taxable and tax-free municipal bonds. All of the mortgage-backed securities are US Government Agencies and are triple ‘A’ rated bonds.The Corporation also owns restricted Federal Home Loan Bank stock. Depending upon market fluctuations or other circumstances that may arise, such as changes in prepayment rates, the Corporation may sell securities for asset/liability management and liquidity purposes. At December 31, 2010, total deposits were $276.5 million compared with$269.7 million as of December 31, 2009. This $6.8 million increase was the result of the following: an increase of $2.9 million in non-interest bearing demand deposits, a $1.5 million increase in NOW accounts, a $7.6 million increase in money market accounts, a $5.8 million increase in savings accounts.These increases were offset by a$10.8 million decrease in certificates of deposits in 2010. The decrease in the certificate of deposits was due to the Corporation maintaining a conservative position when pricing certificates of deposits.The Corporation attributes the increase in the other interest bearing deposits to customers placing their funds in liquid, FDIC insured accounts that provide flexibility and safety. Total short-term borrowings decreased $31.1 million in 2010, ending the year at $17.7 million compared to the 2009 balance of $48.9 million.Long-term borrowings remained the same at $10.0 million in 2010 and 2009. 3 Financial Condition (Continued) Shareholders’ equity was $46.0 million on December 31, 2010, compared to $43.5 million on December 31, 2009, an increase of $2.5 million. The change in shareholders’ equity consists of net income of $5.5 million offset bya decreasein other comprehensive income of $464,000 and dividends paid of $2.5 million.Book value per common share at year-end 2010 increased by 5.79% to $16.08 from $15.20 at year-end 2009. Share Repurchase During 2010 the Corporation did not purchase any treasury shares. Results of Operations Net income increased $372,000, or 7.25%, to $5.5 million for the year ended December 31, 2010 from $5.1 million for the year ended December 31, 2009. Net Interest Income Interest income for 2010 was $18.2 million, compared with $19.5 million in 2009.Loan income in 2010 was $11.4 million compared to $12.0 million in 2009.The decrease in loan income was due to lower average loan balances and lower yields in 2010 compared to 2009. Loan outstanding averages in 2010 were $9.4 million lower than 2009, loan yields for 2010 decreased six (6) basis points to 5.73%. This decrease in the loan yield is due to lower market rates for new loans and existing loans tied to the prime rate. The security portfolio of the Corporation is significantly different in composition in 2010 compared with 2009. The Corporation’s average balance for tax-free municipal bonds was $54.8 million in 2010 compared with $15.0 million in 2009.These bonds provided a significant benefit of decreasing the Corporation’s overall tax rate in 2010. Investment income from securities decreased $605,000 or 8.12% in 2010 compared with 2009.The average securities balances increased 2.60% in 2010 compared to 2009. The yield on total average earning assets for 2010 and 2009 was 5.48% and 5.76%, respectively. For 2010, interest expense was $2.7 million compared to $4.2 million in 2009, representing a$1.5 million or 35.71% decrease in interest expense. The average interest bearing liabilities in 2010 were $242.2 million, a decrease of 4.75% compared with the 2009 averages. The cost of interest bearing liabilities decreased from 1.64% to 1.13% in 2010. This decrease in interest cost is mainly due to lower rates on FHLB advances in 2010 and a $21.0 decrease in average outstanding FHLB advances in 2010 compared with 2009. In addition higher cost certificate of deposit balances have decreased and been replaced by less expensive savings and money market accounts.Certificate of deposit interest expense decreased $600,000 in 2010 and FHLB interest expense decreased$724,000 in 2010. As a result of these factors, net interest income in 2010 was $15.5 million compared to $15.3 million in 2009. 4 Net Interest Income (Continued) The following table displays the Corporation’s average balance sheet, annual tax equivalent interest earned and paid, and annual yields on interest earning assets and interest-bearing liabilities for 2010 and 2009. Financial Comparisons Consolidated Average Balance Sheet, Interest Income/Expense and Rates (Dollars in Thousands) 2010 2009 Average Balance Interest Income/ Expense Yield or Rate (a) Average Balance Interest Income/ Expense Yield or Rate (a) Interest-earning assets Loans net of unearned income (b) (c) $ $ % $ $ % Taxable securities (d) Non-taxable securities (d) Interest-bearing deposits withbanks 2 3 Federal funds sold 0 0 97 - Total earning assets Non-interest-earning assets Cash Allowance for loan losses ) ) Other assets Total non-interest-earningassets Total assets $ $ Liabilities and Shareholders’ Equity Interest-bearing deposits NOW accounts $ $
